NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1341-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JUNE GORTHY a/k/a
JUNE M. GOVERNALE,
JUNE GORTHY GOVERNALE,

     Defendant-Appellant.
___________________________

                   Argued November 12, 2020 – Decided February 3, 2021

                   Before Judges Alvarez and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 15-04-
                   0571.

                   Candace Caruthers, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Candace Caruthers, of
                   counsel and on the briefs).

                   Mary R. Juliano, Assistant Prosecutor, argued the cause
                   for respondent (Christopher J. Gramiccioni, Monmouth
            County Prosecutor, attorney; Mary R. Juliano, of
            counsel and on the brief).

PER CURIAM

      Tried to a jury, defendant June Gorthy was convicted of fourth-degree

stalking, N.J.S.A. 2C:12-10. On September 28, 2018, the trial judge sentenced

defendant to 1758 days credit for time served, and entered a permanent order

restraining her from contact with the victim C.L. See N.J.S.A. 2C:12-10.1. She

appeals the conviction; we affirm.

      The indictment included a course of stalking from July 1, 2002, through

May 31, 2006, which had been tried earlier. Defendant's prior conviction of not

guilty by reason of insanity was vacated by the Supreme Court, and a new trial

was ordered. State v. Gorthy, 226 N.J. 516 (2016). Defendant's five-year term

of probation on a related charge, third-degree possession of a handgun, N.J.S.A.

2C:39-5(b), not reversed on appeal, included a no-contact provision that expired

September 2014. On December 2, 2014, defendant phoned the victim. The

indictments were consolidated and thus included conduct dating back to 2002,

up to and including the 2014 phone call.

      A detailed description of the stalking history can be found in the Supreme

Court opinion as well as our own. See Gorthy, 226 N.J. 516; State v. Gorthy,



                                                                        A-1341-18T2
                                       2
437 N.J. Super. 339 (App. Div. 2014); State v. Gorthy, No. A-2678-01 (App.

Div. 2012).

      Defendant met C.L. in a 1998 "personal growth" conference at the Esalen

Institute in California. The event rules prohibited participants from after-hours

contact with presenters and stressed that presenters were not providing

individual counseling services. After that first seminar, defendant sent C.L. fruit

baskets.   Defendant attended the annual seminar in 1999.             During that

conference, defendant engaged in inappropriate conduct, which continued after.

She was banned from future participation.

      Defendant relocated from Colorado to New Jersey in 2002, arriving

unannounced at the victim's office, and eventually being arrested while outside

her door. Police located weapons in defendant's van, including the firearm she

was convicted of possessing, as a result of which she was placed on probation.

      Between 1998 and when defendant was placed on probation in 2009, the

stalking continued unabated, including seventy-four phone calls from April 15

to May 9, 2006, and defendant's filing of a complaint with New Jersey's Board

of Marriage and Family Therapists regarding C.L. The complaint was ultimately

dismissed because, among other reasons, C.L. was never defendant's therapist.




                                                                           A-1341-18T2
                                        3
      C.L. reported the 2014 phone call, and an arrest warrant issued for

defendant. Defendant explained to the officer who arrested her that she only

made the call because she was training as a mental health counselor and wanted

C.L. to become her mentor. When defendant's apartment was emptied by the

landlord, representatives contacted police and turned over a bag of items found

in the apartment. This included several knives, binoculars, duct tape, a dog

leash, a sleeping bag, pliers, lighter fluid, two pairs of latex gloves, and a

surgical kit. Detective Jacob Kleinknecht testified on cross-examination and

redirect that the items could potentially be used as kidnapping tools.

      During the trial, C.L. and various police officers testified. Defendant also

testified, insisting that in 1998, she and C.L. formed a close relationship , and

that in 1999, it continued as she and C.L. exchanged phone calls and

correspondence. Defendant denied that she violated the rules of the Esalen

seminar, stating that between 1999 and 2002 she and C.L. "had a consensual

relationship" with phone calls and letters. Additionally, she denied that C.L.

ever wrote asking her not to contact her again.

      Defendant claimed that in 2002, she reached out to C.L. only because she

"felt that, [she] was being legally harmed with some misunderstandings and mis

-- misinformation stated in the police reports." She explained that when she


                                                                          A-1341-18T2
                                        4
contacted C.L. in 2006 it was because she was going through a difficult time in

her life and felt that C.L. was a person who "cared." Defendant denied that she

had the internet capacity on her phone to send certain inculpatory messages she

had written to C.L. She said that in 2012 she and C.L. passed each other in

Trenton, coming within a couple of feet and exchanging a friendly glance, and

that as a result, she called her in 2014.

      Defendant explained each item found in her apartment as having been

possessed for an innocent reason. She asserted that C.L. called her as much as

she called C.L. between 1999 and 2002, and wrote to her—adding that she lost

C.L.'s letters because of her moves, and that since she had a different phone at

the time, she was unable to obtain the records to prove that C.L. called her.

Defendant also explained that she relocated from Colorado because when she

and C.L. spoke in 1998, C.L. said she did not want a long-distance relationship

and knew she was moving to New Jersey. Defendant also claimed that the

officer who arrested her in 2008 told her that although she was prohibited from

contacting C.L., that if she encountered her on the street, she "should try to talk

to her."

      In other words, defendant readily acknowledged the conduct with which

she was charged while testifying. However, she insisted that C.L. and she had


                                                                           A-1341-18T2
                                            5
been involved in a relationship, that C.L. had contacted her, and that therefore

the conduct was not stalking.

      On appeal, defendant raises the following points:

            POINT I

            THE TRIAL COURT ERRED BY ADMITTING
            HIGHLY PREJUDICIAL AND IRRELEVANT
            EVIDENCE OF OTHER BAD ACTS.

            A.    The Pre-Indictment Evidence Was Irrelevant to
                  Prove a Course of Conduct Between 2002 and
                  2014 and Was Solely Admitted for Propensity.

                  i.     The Pre-Indictment Evidence is Not
                         Intrinsic Because It Neither Facilitated nor
                         Directly Proved Stalking Between 2002
                         and 2014.

                  ii.    The      Pre-Indictment  Evidence    is
                         Inadmissible Under N.J.R.E. 404[(b)]
                         Because It Does Not Satisfy the Cofield
                         Factors.

                  iii.   The Failure to Give a 404(b) Charge That
                         Clearly Explained the Permissible Use of
                         The Prior-Bad-Act Evidence Necessitates
                         Reversal.

            B.    References to the 2002 and 2009 No-Contact
                  Orders Were Unnecessary, Inappropriate, and
                  Prejudiced [Defendant's] Right to a Fair Trial.

            C.    The State's Many References to the Prior Arrest
                  and Search Warrants for [Defendant's] from
                  Judges Were Improper and Require Reversal.

                                                                        A-1341-18T2
                                        6
           D.    The Evidence of [Defendant's] Prior Arrests Was
                 Inadmissible.

           E.    The State's Use of Additional Odd Behaviors
                 That Occurred Within the Indictment Period Was
                 Irrelevant Because It Was Wholly Unrelated to
                 the Course of Conduct.

           F.    The Court's Failure to Give any Limiting
                 Instruction about the 2002 and 2014 Items
                 Denied [Defendant's] a Fair Trial.

           G.    Conclusion.

           POINT II

           REVERSAL IS REQUIRED BECAUSE THE STATE
           PRESENTED    IMPROPER     AND   HIGHLY
           PREJUDICIAL LAY OPINION TESTIMONY.

           POINT III

           THE OMISSION OF ANY TIME-LIMITATION
           RENDERS THE ANTI-STALKING STATUTE
           UNCONSTITUTIONALLY VAGUE BECAUSE IT
           FAILS TO PROVIDE ADEQUATE NOTICE OF
           PROHIBITED CONDUCT AND LIKEWISE FAILS
           TO PROVIDE THE STATE WITH GUIDELINES
           FOR ENFORCEMENT, LEADING TO ARBITRARY
           RESULTS.

                                      I.

     Defendant's first point is that the testimony of events dating back to 1998

up until 2002 should have been excluded, as only the 2002 to 2014 conduct was

included in the indictment. The admission of the material was objected to at

                                                                        A-1341-18T2
                                      7
trial, thus, we review it for harmless error. We will disregard any error "unless

it is of such a nature as to have been clearly capable of producing an unjust

result." R. 2:10-2.

      N.J.R.E. 404(b) bars the admission of "other bad acts" evidence in order

to prevent the jury from convicting because of conclusions it may draw

regarding a defendant's predisposition. State v. Skinner, 218 N.J. 496, 514

(2014). The rule reads in pertinent part:

             evidence of other crimes, wrongs, or acts is not
             admissible to prove a person's disposition in order to
             show that on a particular occasion the person acted in
             conformity with such disposition.

             [N.J.R.E. 404(b).]

      However, prior bad acts evidence may be introduced if intrinsic to the

charged offense. State v. Rose, 206 N.J. 141, 180 (2011). "[E]vidence is

intrinsic if it 'directly proves' the charged offense" or if it facilitated the charged

offense. Id. at 180 (quoting United States v. Green, 617 F.3d 233, 248-49 (3d

Cir.2010)). Under this approach, background evidence is admissible for a non -

propensity reason such as "allowing the jury to hear the full story of the crime[.]"

Id. at 181 (quoting Green, 617 F.3d at 249). See also State v. Brockington, 439

N.J. Super. 311, 327 (App. Div. 2015).



                                                                               A-1341-18T2
                                          8
      Whether evidence is intrinsic in nature is decided by applying the rules of

relevancy, most importantly N.J.R.E. 403. Rose, 206 N.J. at 177-78. Thus, if

the "evidence bore a direct nexus to defendant's stalking charge," it is intrinsic

to the offense. Gorthy, 226 N.J. at 539 (holding the weapons in defendant's

possession were intrinsic to the stalking charge "because the number and type

of weapons in defendant's possession could have affected the extent to which a

reasonable person would be put in fear of bodily injury or death").

      If the bad act evidence is not intrinsic, it is only admissible after an

N.J.R.E. 404(b)(2) analysis. N.J.R.E. 404(b)(2) states such evidence "may be

admitted for other purposes, such as proof of motive, opportunity, intent,

preparation, plan, knowledge, identity, or absence of mistake or accident when

such matters are relevant to a material issue in dispute." It is subject to the State

v. Cofield test, and to gain admission, the State must demonstrate that:

             1. The evidence of the other crime [is] relevant to a
             material issue;

             2. It [is] similar in kind and reasonably close in time to
             the offense charged;

             3. The evidence of the other crime [is] clear and
             convincing; and




                                                                             A-1341-18T2
                                         9
            4. The probative value of the evidence must not be
            outweighed by its apparent prejudice.

            [State v. Cofield, 127 N.J. 328, 338 (1992).]

Where other crimes evidence is admitted, "[a] carefully crafted limiting

instruction must explain to the jury the limited purpose for which the other -

crime evidence is being offered." State v. Hernandez, 170 N.J. 106, 131 (2001).

      "A person is guilty of stalking, a crime of the fourth degree, if [they]

purposefully or knowingly engage[] in a course of conduct directed at a specific

person that would cause a reasonable person to fear for [their] safety or the

safety of a third person or suffer other emotional distress."            N.J.S.A.

2C:12-10(b). The State must prove beyond a reasonable doubt:

            1) defendant engaged in speech or conduct that was
            directed at or toward a person, 2) that speech or conduct
            occurred on at least two occasions, 3) defendant
            purposely engaged in speech or a course of conduct that
            is capable of causing a reasonable person to fear for
            herself or her immediate family bodily injury or death.

            [State v. Gandhi, 201 N.J. 161, 186 (2010) (quoting
            H.E.S. v. J.C.S., 175 N.J. 309, 329 (2003)).]

      The trial judge in this case admitted the pre-indictment conduct because

he found it was intrinsic to the stalking charge. To establish stalking, the State

had to prove that the 2002 to 2014 conduct would cause reasonable fear in the

victim. See id. at 186. Without this evidence—the pre-2002 circumstances—

                                                                          A-1341-18T2
                                       10
the jury would not have understood C.L.'s concern. The information placed the

conduct in context, constituting proofs that would aid the jury in assessing

defendant's credibility.

         The pre-2002 events presented the jury with the complete picture.

Essentially, it "allow[s] the jury to hear the full story of the crime." Rose, 206

N.J. at 181. Thus N.J.R.E. 404(b) was not violated by the judge's admission of

the evidence. The evidence was intrinsic to the course of stalking over many

years.

         Additionally, the judge gave a limiting instruction. Rose required "[a]

suitable limiting instruction [that] 'explain[s] precisely the permitted and

prohibited purposes of the evidence, with sufficient reference to the factual

context of the case to enable the jury to comprehend and appreciate the fine

distinction to which it is required to adhere.'" Rose, 206 N.J. at 161 (quoting

State v. Barden, 195 N.J. 375, 390 (2008)) (third alteration in original). The

judge explicitly instructed the jury that the pre-2002 conduct was being

presented only as "background information."

         Defendant also complains that several "odd" behaviors were wrongly

admitted, as they did not establish actual direct communication with the victim.

This argument lacks merit because by engaging in conduct that would attract the


                                                                          A-1341-18T2
                                       11
attention of the police, defendant "contacted" the victim indirectly. During one

of those incidents, defendant used C.L.'s last name to identify herself to police

when they were called. Defendant gave the victim's home address as her own.

The unusual messages defendant composed found on her cell phone were sent

to the victim, although because defendant had no internet, C.L. did not receive

them. That means that defendant acted intentionally, making the behavior more

than just "odd"—it was intended to result in communication with C.L.

      Defendant also argues that the State was not required to prove she

intentionally elicited fear from the victim, thus the evidence of her arrest should

have been inadmissible. Since the thrust of defendant's testimony was that over

the years she and C.L. engaged in a mutual relationship in which others—

specifically, the police—interfered, evidence of the arrest was relevant to

establish that defendant's overtures were unwelcome. It cast doubt on the

veracity of defendant's testimony.

      Nor was it error for the prosecutor to have introduced the no-contact

orders. It is undisputed black-letter law that a jury should not be informed of

the existence of a restraining order unless it is necessary to prove an underlying

crime. State v. Chenique-Puey, 145 N.J. 334, 343 (1996). In this case, however,

the no-contact orders were not restraining orders under the Prevention of


                                                                           A-1341-18T2
                                       12
Domestic Violence Act, N.J.S.A. 2C:25-17 to -35. This was a no-contact order,

which C.L. requested. A domestic violence restraining order implies a judicial

determination that a person barred from contact has engaged in some wrongful

conduct. A no-contact order does not carry that stigma.

      Furthermore, this evidence was also intrinsic to the offense. That no-

contact orders had been obtained, and that defendant ignored their import, went

directly to the heart of the issue of whether the single phone call in 2014 itself

constituted stalking. Since it was intrinsic to the crime, it was admissible.

      Defendant contends the prosecutor's mention of the search and arrest

warrants was unduly prejudicial. The admission, however, was appropriate in

light of defendant's defense theory that it was the police, and not C.L., who

wished to keep defendant and the victim apart. In fact, in closing, defense

counsel argued that the police "made wild assumptions in this case," and had

"mischaracterized [defendant] as a violent, dangerous person." The knowledge

that warrants had been issued, and the brief mention during closing, were

necessary to refute defendant's testimony.

      Defendant asserts the admission of the items seized during the search of

defendant's trailer and apartment should have been accompanied by a limiting

instruction. The items did not support an element the State was required to


                                                                          A-1341-18T2
                                       13
prove. Clearly, defendant was not being charged with kidnapping or assault or

possession of any of the items that were seized. Certainly, the nature of the

items seized in 2002 contributed to C.L.'s unease over defendant's years-long

relentless delusion. They were therefore relevant. Even if the admission of the

items found in defendant's apartment in 2014 was error, the error was harmless.

After all, defendant did not deny her conduct. She merely insisted, in the face

of overwhelming proof to the contrary, that her overtures were welcome.

      The admission of the evidence, and even the absence of limiting

instructions in some instances, was not error. No cumulative effect requires

reversal because no error occurred.

                                      II.

      Defendant next argues that Kleinknecht's testimony was impermissible

highly prejudicial lay opinion testimony. We do not agree. The objected-to

material is found in Kleinknecht's affidavit describing the items found in

defendant's apartment as potential kidnapping tools. He was first asked about

this information, however, on cross-examination. Defendant on appeal now

contends that Kleinknecht's testimony on re-direct was impermissibly

prejudicial, however, the fact defendant opened the door makes it

unobjectionable.


                                                                       A-1341-18T2
                                      14
      Essentially, defense counsel asked Kleinknecht if he had said in an

affidavit that the items found in the apartment could be used in a kidnapping.

The prosecutor then, item-by-item, reviewed the reason for his opinion. Under

the circumstances, the testimony was admissible and proper.

      The defense attacked Kleinknecht's credibility by suggesting he was

fabricating the severity of defendant's conduct.     The State introduced the

testimony to rehabilitate the witness's credibility, not to prove that defendant

meant to kidnap the victim. See N.J.R.E. 607(a). He was not offering an

opinion, but even if he was, it fell within the boundary of his expertise and

experience. This point does not warrant further discussion in a written opinion.

R. 2:11-3(e)(2).

                                      III.

      Defendant also contends that the omission of a time limitation makes the

anti-stalking statute unconstitutionally vague. This argument was not made to

the trial judge. We disagree.

      Defendant argues that a person of ordinary intelligence could not

reasonably find a contact several years removed from other contacts constitutes

a course of continuing, prohibited contact under the statute. A course of

conduct is one of the statutorily enumerated elements—behavior engaged in


                                                                        A-1341-18T2
                                      15
"repeatedly." N.J.S.A. 2C:12-10(a)(1). "'Repeatedly' means on two or more

occasions." N.J.S.A. 2C:12-10(a)(2). Pursuant to the statute, a single contact,

even if made years later, as in this case, comes within the definition of stalking.

A reasonable person would understand that even one phone call made after years

of silence following years of unwanted contact would expose the person to

liability under the statute. In any event, defendant was found guilty of one

charge.

      Defendant knew she was prohibited from contact with C.L. during the

time that she was on probation. It was not until two months later, after the term

of probation expired, that she called the victim. Defendant could have readily

foreseen that her behavior violated the statute.

      Any arguments raised by defendant not explicitly addressed in this

opinion lacked sufficient merit to warrant discussion in a written opinion. R.

2:11-3(e)(2).

      Affirmed.




                                                                           A-1341-18T2
                                       16